Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed on 12/7/2020, are accepted.

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:
	In claim 4, line 2-3: 
change “second distance (19), which is greater than the first distance (13), lies between second slot (94) and third slot” 
to – a second distance (19)[[,]] radial distance (13), wherein the second distance lies between second slot (94) and third slot–

The Examiner's Amendment to the record appears above is only for the purpose of resolving insufficient antecedent basis issue, without changing the scope of the claims.  Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter
	Claims 1-10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a stator (1) for an electric machine (100) comprising:- a plurality of pins (22, 23, 24, 25), which are arranged on concentric circles at different distances to a stator center (M) in slots (51 - 58, 71 - 78, 91 -98) in the stator (1), and each concentric circle forms a layer (L1, L2, L3, L4), 
wherein in each case four pins (22, 23, 24, 25) in different layers (L1, L2, L3, L4) are serially connected to one another and form a winding (41), 
- a first pin (25) of the winding (41) is located in a first slot (53) in the 4n-3 layer (L1), wherein n is an integer, 
- a second pin (24) of the winding (41) is located in a second slot (94) in the 4n-2 layer (L2), wherein the second slot (94) has a first radial distance (13) to the first slot (53) in a first circumferential direction of the stator (1), 
- a third pin (23) of the winding (41) is located in the first slot (53) in the 4n layer (L4), 
- a fourth pin (22) of the winding (41) is located in the second slot (94) in the 4n-1 layer (L3).
	 Comparing to the prior-art of the record, the most relevant ref is the co-pending application 17/101,475.  While both applications relate to stator winding configurations; however, they are distinguished from one another.  
The co-pending application 17/101475, claim 1 with the following set forth limitations:
- a first pin of the winding is located in a first slot (51) in the 4n-1 layer , wherein n is an integer, 
- a second pin of the winding is located in a second slot (58) in the 4n layer, wherein the second slot has a first radial distance to the first slot in a first circumferential direction of the stator (1), 
- a third pin of the winding  is located in a third slot in the 4n-2 layer, wherein the third slot lies adjacent to the first slot, 
- a fourth pin of the winding is located in a fourth slot in the 4n-3 layer, wherein the fourth slot lies adjacent to the second slot.

    PNG
    media_image1.png
    820
    1579
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    755
    1479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    770
    media_image3.png
    Greyscale

US 6894417 discloses stator having four conductors arranged in each slot; however, the winding configuration is different from the claimed invention.
One would know that, in a stator, different arrangements of a plurality of conductive bars in multi-layers would result in conductor/pin bending in different directions and/or different winding circuits for respective phase-related configurations of the stator windings and/or different torque fluctuations.  Thus, it is not obvious to re-arranging the present claimed stator winding to be the same of that in the co-pending application’s claimed stator winding or vice versa because it is not merely design choice of re-arranging of the conductor bars/pins of the stator windings. 
Therefore, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834